UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2009 Date of reporting period: July 31, 2008 Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 7/31/08 (Unaudited) COMMON STOCKS (99.1%)(a) Shares Value Advertising and Marketing Services (0.2%) Greenfield Online, Inc. (NON) (S) 53,400 $739,056 Marchex, Inc. Class B (S) 4,903 56,973 ValueClick, Inc. (NON) 21,031 250,269 Valuevision Media, Inc. Class A (NON) 21,700 66,402 Aerospace and Defense (0.6%) Alliant Techsystems, Inc. (NON) (S) 17,800 1,762,022 Kaman Corp. 11,700 293,436 Orbital Sciences Corp. (NON) 26,600 665,266 Sturm Ruger & Co., Inc. (NON) 15,100 91,355 Teledyne Technologies, Inc. (NON) 29,012 1,824,855 Airlines (0.1%) Continental Airlines, Inc. Class B (NON) (S) 46,909 Automotive (0.5%) Dollar Thrifty Automotive Group (NON) 7,300 22,922 Lear Corp. (NON) (S) 139,500 2,010,195 Tenneco Automotive, Inc. (NON) 93,595 1,349,640 Banking (3.6%) BancFirst Corp. 4,400 207,900 Banco Latinoamericano de Exportaciones SA Class E (Panama) 1,880 34,479 Bank of Hawaii Corp. 5,251 264,598 Cardinal Financial Corp. 7,000 59,430 City Bank 35,387 335,823 City Holding Co. 26,003 1,156,613 Colonial Bancgroup, Inc. 338,300 2,253,078 Community Bancorp (NON) 35,900 172,679 Corus Bankshares, Inc. 49,327 192,869 Cullen/Frost Bankers, Inc. 7,866 414,853 First Citizens BancShares, Inc. Class A 1,725 244,088 First Financial Bankshares, Inc. (S) 44,432 2,038,984 FirstFed Financial Corp. (NON) 30,778 246,224 Frontier Financial Corp. 4,079 47,112 Great Southern Bancorp, Inc. 4,472 46,822 Imperial Capital Bancorp, Inc. 2,990 21,887 Independent Bank Corp. 105,100 2,749,416 International Bancshares Corp. 20,527 504,964 NBT Bancorp, Inc. 17,900 443,741 Old Second Bancorp, Inc. 2,448 37,259 Oriental Financial Group (Puerto Rico) 10,200 177,174 PacWest Bancorp 48,650 905,863 Republic Bancorp, Inc. Class A 9,350 289,289 S&T Bancorp, Inc. (S) 54,000 1,811,160 Seacoast Banking Corp. of Florida (S) 58,900 498,883 Sierra Bancorp (S) 5,800 109,446 SVB Financial Group (NON) 86,648 4,990,058 SY Bancorp, Inc. 3,166 81,683 Tompkins Financial Corp. 2,600 111,046 TrustCo Bank Corp. NY (S) 18,663 162,928 Webster Financial Corp. 95,500 1,896,630 Wilmington Trust Corp. 147,824 3,484,212 Basic Materials (%) Foamex International, Inc. (NON) 46,348 23,174 General Moly, Inc. (NON) (S) 13,500 101,520 Beverage (%) Coca-Cola Bottling Company Consolidated 5,446 Biotechnology (3.0%) Albany Molecular Research, Inc. (NON) 71,420 1,092,726 Applied Biosystems, Inc. 86,292 3,186,764 Ariad Pharmaceuticals, Inc. (NON) 42,670 139,531 Cubist Pharmaceuticals, Inc. (NON) (S) 89,100 2,019,006 eResearch Technology, Inc. (NON) 351 5,111 Invitrogen Corp. (NON) (S) 229,000 10,156,150 Kendle International, Inc. (NON) 8,700 358,005 Martek Biosciences Corp. (NON) (S) 16,452 618,760 Quidel Corp. (NON) (S) 188,956 3,828,249 RTI Biologics, Inc. (NON) 33,900 281,031 Broadcasting (0.1%) Lin TV Corp. Class A (NON) 885 5,248 Sinclair Broadcast Group, Inc. Class A (S) 106,974 816,212 Building Materials (0.9%) AAON, Inc. 7,600 144,476 Apogee Enterprises, Inc. 119,700 2,068,416 Comfort Systems USA, Inc. 10,335 137,042 Interface, Inc. Class A 28,100 332,985 Lennox International, Inc. 111,000 3,962,700 LSI Industries, Inc. 8,633 79,683 Chemicals (5.3%) Arch Chemicals, Inc. 79,672 2,557,471 Ashland, Inc. 3,900 162,903 Cambrex Corp. 104,320 793,875 Celanese Corp. Ser. A 8,700 335,211 Cytec Industries, Inc. 5,100 275,706 Eastman Chemical Co. 69,600 4,173,216 Ferro Corp. 25,800 561,408 FMC Corp. (S) 101,437 7,543,870 Georgia Gulf Corp. (S) 20,858 60,488 Innophos Holdings, Inc. 8,400 246,708 Innospec, Inc. (United Kingdom) 7,546 133,866 International Flavors & Fragrances, Inc. 12,500 502,750 Koppers Holdings, Inc. 10,500 453,705 Lubrizol Corp. (The) (S) 81,800 4,073,640 NewMarket Corp. (S) 75,839 4,683,817 Olin Corp. 107,132 3,186,106 OM Group, Inc. (NON) (S) 37,500 1,260,000 PolyOne Corp. (NON) 38,200 286,500 Rockwood Holdings, Inc. (NON) 132,600 5,058,690 Sigma-Adrich Corp. 11,550 701,547 Spartech Corp. 31,220 315,634 Valspar Corp. (S) 19,840 429,933 Coal (0.1%) Foundation Coal Holdings, Inc. 9,500 Commercial and Consumer Services (3.2%) Advance America Cash Advance Centers, Inc. 28,585 156,360 Alliance Data Systems Corp. (NON) 8,393 538,411 Bowne & Co., Inc. (S) 223,619 2,891,394 Chemed Corp. 101,107 4,327,380 CPI Corp. (S) 17,334 238,689 CRA International, Inc. (NON) 3,600 135,468 Deluxe Corp. 65,200 932,360 DynCorp International, Inc. Class A (NON) 36,856 580,113 EZCORP, Inc. Class A (NON) 209,886 3,773,750 Heartland Payment Systems, Inc. 1,200 27,612 HMS Holdings Corp. (NON) 16,400 408,032 Jackson Hewitt Tax Service, Inc. 5,900 91,214 Landauer, Inc. 21,200 1,363,796 Maximus, Inc. 7,300 270,903 Pre-Paid Legal Services, Inc. (NON) 6,825 286,787 Spherion Corp. (NON) 108,743 531,753 Tech Data Corp. (NON) 175,000 6,102,250 Communications Equipment (0.6%) Comtech Telecommunications Corp. (NON) 8,400 412,692 F5 Networks, Inc. (NON) 19,028 554,666 Foundry Networks, Inc. (NON) 30,400 530,176 Plantronics, Inc. 72,800 1,772,680 Computers (6.3%) Actuate Corp. (NON) 123,600 561,144 ANSYS, Inc. (NON) (S) 173,918 7,979,358 Blackbaud, Inc. (S) 25,737 459,663 Brocade Communications Systems, Inc. (NON) 1,467,228 9,903,789 Checkpoint Systems, Inc. (NON) 13,700 288,659 Emulex Corp. (NON) 816,418 9,201,031 Insight Enterprises, Inc. (NON) 94,100 1,200,716 InterVoice, Inc. (NON) 9,820 80,328 Jack Henry & Associates, Inc. 151,300 3,266,567 Lexmark International, Inc. Class A (NON) (S) 7,600 266,608 Logitech International SA (Switzerland) (NON) 15,344 406,385 Magma Design Automation, Inc. (NON) 125,557 796,031 Micros Systems, Inc. (NON) 171,537 5,434,292 MTS Systems Corp. 12,800 536,192 Polycom, Inc. (NON) (S) 17,225 406,510 Progress Software Corp. (NON) 90,957 2,676,865 Sigma Designs, Inc. (NON) (S) 9,200 161,368 SPSS, Inc. (NON) 46,844 1,548,194 Conglomerates (0.5%) AMETEK, Inc. 80,600 Construction (1.0%) Chicago Bridge & Iron Co., NV (Netherlands) 105,518 3,457,825 Drew Industries, Inc. (NON) (S) 10,700 158,360 Perini Corp. (NON) (S) 137,600 3,764,736 Consumer (1.1%) CSS Industries, Inc. 44,318 1,253,313 Helen of Troy, Ltd. (Bermuda) (NON) 132,500 2,724,200 Hooker Furniture Corp. (S) 111,778 1,868,928 Scotts Miracle-Gro Co. (The) Class A 114,675 2,233,869 Consumer Finance (0.2%) Asta Funding, Inc. 45,795 366,360 Portfolio Recovery Associates, Inc. (NON) 10,599 422,582 World Acceptance Corp. (NON) 28,689 939,852 Consumer Goods (0.8%) Blyth Industries, Inc. (S) 176,753 2,571,756 Church & Dwight Co., Inc. (S) 54,600 2,995,902 Jarden Corp. (NON) 1,308 31,431 Consumer Services (1.2%) Overstock.com, Inc. (NON) (S) 17,000 301,920 Sapient Corp. (NON) 38,076 245,971 TrueBlue, Inc. (NON) (S) 522,820 7,894,582 Containers (0.1%) Pactiv Corp. (NON) 17,522 Distribution (%) Core-Mark Holding Co., Inc. (NON) 4,800 130,704 Green Mountain Coffee Roasters, Inc. (NON) (S) 4,971 180,696 Electric Utilities (0.7%) UniSource Energy Corp. (S) 175,800 Electrical Equipment (0.8%) Hubbell, Inc. Class B 71,500 3,014,440 LoJack Corp. (NON) 86,400 530,496 Rofin-Sinar Technologies, Inc. (NON) 54,074 1,830,946 Electronics (2.3%) Analogic Corp. 7,800 570,804 Ansoft Corp. (NON) 29,998 1,071,229 Cubic Corp. 42,600 1,138,272 Methode Electronics, Inc. Class A 76,869 860,164 Nam Tai Electronics, Inc. (Hong Kong) 144,900 1,670,697 QLogic Corp. (NON) 33,169 624,904 Sanmina Corp. (NON) 310,400 549,408 Semtech Corp. (NON) 126,000 1,835,820 Synopsys, Inc. (NON) 198,163 4,759,875 Technitrol, Inc. 68,300 957,566 TriQuint Semiconductor, Inc. (NON) 285,887 1,609,544 TTM Technologies, Inc. (NON) 13,400 150,750 Zoran Corp. (NON) 39,600 327,492 Energy (Oil Field) (3.2%) Basic Energy Services, Inc. (NON) 14,100 379,572 Cal Dive International, Inc. (NON) 37,300 399,483 Core Laboratories NV (Netherlands) 2,680 347,355 Global Industries, Ltd. (NON) 28,900 345,066 Grey Wolf, Inc. (NON) (S) 370,500 3,164,070 Hercules Offshore, Inc. (NON) 15,856 395,924 Key Energy Services, Inc. (NON) 23,000 369,380 Matrix Service Co. (NON) 17,100 385,947 NATCO Group, Inc. (NON) (S) 41,943 1,998,584 Parker Drilling Co. (NON) 49,732 401,337 SEACOR Holdings, Inc. (NON) 33,100 2,769,477 Tidewater, Inc. 117,262 7,028,684 Trico Marine Services, Inc. (NON) (S) 200,300 5,111,656 Willbros Group, Inc. (Panama) (NON) 1,527 57,385 Entertainment (%) Macrovision Solutions Corp. (NON) (S) 9,742 Environmental (0.2%) Clean Harbors, Inc. (NON) 16,000 Financial (0.2%) Advanta Corp. Class B 19,132 151,334 Asset Acceptance Capital Corp. 3,493 41,113 Financial Federal Corp. 14,100 325,005 MGIC Investment Corp. 133,200 852,480 Food (%) Arden Group, Inc. 553 Forest Products and Packaging (1.7%) Buckeye Technologies, Inc. (NON) 72,107 703,043 Glatfelter 14,100 206,142 Packaging Corp. of America 163,150 4,163,588 Rock-Tenn Co. Class A (S) 181,300 6,445,215 Sealed Air Corp. 18,251 396,047 Sonoco Products Co. 7,980 260,308 Health Care Services (3.3%) Air Methods Corp. (NON) 5,900 169,153 Alnylam Pharmaceuticals, Inc. (NON) (S) 43,500 1,512,930 Amedisys, Inc. (NON) 22,100 1,417,052 AMERIGROUP Corp. (NON) 109,700 2,786,380 AMN Healthcare Services, Inc. (NON) 14,800 279,720 Gentiva Health Services, Inc. (NON) (S) 11,400 291,156 Healthspring, Inc. (NON) 41,700 811,065 IMS Health, Inc. 2,567 53,650 Lincare Holdings, Inc. (NON) (S) 299,800 9,659,556 Medcath Corp. (NON) 47,612 888,916 Molina Healthcare, Inc. (NON) (S) 41,600 1,241,344 RehabCare Group, Inc. (NON) 4,043 66,952 Vivus, Inc. (NON) 46,100 388,623 Warner Chilcott, Ltd. Class A (Bermuda) (NON) (S) 249,600 4,220,736 Homebuilding (0.6%) NVR, Inc. (NON) (S) 7,200 Household Furniture and Appliances (0.4%) American Woodmark Corp. (S) 89,300 2,106,587 Conn's, Inc. (NON) (S) 4,985 78,265 Furniture Brands International, Inc. 10,100 119,887 La-Z-Boy, Inc. (S) 18,000 132,840 Select Comfort Corp. (NON) (S) 395,400 782,892 Insurance (7.2%) American Financial Group, Inc. 49,510 1,434,305 American Physicians Capital, Inc. 47,184 2,348,820 Amerisafe, Inc. (NON) 68,300 1,241,011 Amtrust Financial Services, Inc. 16,500 240,405 Aspen Insurance Holdings, Ltd. (Bermuda) 67,005 1,701,257 CNA Surety Corp. (NON) 79,117 1,027,730 Delphi Financial Group Class A 81,850 2,042,158 EMC Insurance Group, Inc. 33,799 827,400 Employers Holdings, Inc. 2,232 39,774 Endurance Specialty Holdings, Ltd. (Bermuda) 65,469 2,003,351 FBL Financial Group, Inc. Class A 5,400 112,590 Fidelity National Title Group, Inc. Class A 19,700 263,192 First Mercury Financial Corp. (NON) 14,875 238,000 Flagstone Reinsurance Holdings, Ltd. (Bermuda) 86,500 1,073,465 FPIC Insurance Group, Inc. (NON) 6,600 329,670 Hanover Insurance Group, Inc. (The) 37,884 1,625,981 Harleysville Group, Inc. 19,122 681,317 HCC Insurance Holdings, Inc. 187,926 4,256,524 Hilb, Rogal & Hamilton Co. 5,999 260,057 Horace Mann Educators Corp. 37,309 517,103 IPC Holdings, Ltd. (Bermuda) 53,750 1,725,375 Mercury General Corp. 1,697 85,715 National Interstate Corp. 18,239 366,969 Odyssey Re Holdings Corp. 24,200 945,494 Phoenix Companies, Inc. (The) 32,900 320,117 Platinum Underwriters Holdings, Ltd. (Bermuda) 2,740 98,914 RenaissanceRe Holdings, Ltd. (Bermuda) 103,586 5,269,420 Safety Insurance Group, Inc. 68,444 2,906,817 SeaBright Insurance Holdings, Inc. (NON) 84,000 966,000 Selective Insurance Group 132,172 2,854,915 Stancorp Financial Group 58,774 2,902,848 State Auto Financial Corp. 4,925 142,382 Universal American Financial Corp. (NON) 207,800 2,179,822 W.R. Berkley Corp. 207,974 4,912,346 Zenith National Insurance Corp. 104,103 3,582,184 Investment Banking/Brokerage (1.5%) Affiliated Managers Group (NON) 28,420 2,455,488 Eaton Vance Corp. 44,846 1,665,580 FBR Capital Markets Corp. (NON) 62,940 360,017 Federated Investors, Inc. 16,163 531,116 GLG Partners, Inc. (S) 183,300 1,691,859 Interactive Brokers Group, Inc. Class A (NON) 20,700 580,842 Investment Technology Group, Inc. (NON) 16,533 491,691 Jefferies Group, Inc. 23,310 442,657 Pzena Investment Management, Inc. Class A 880 8,175 Raymond James Financial, Inc. 11,673 337,350 Waddell & Reed Financial, Inc. Class A 69,923 2,335,428 Leisure (%) Monaco Coach Corp. 13,400 Machinery (2.2%) AGCO Corp. (NON) 35,500 2,124,675 Applied Industrial Technologies, Inc. 139,743 3,733,933 Columbus McKinnon Corp. (NON) 5,300 136,263 Gardner Denver, Inc. (NON) 34,900 1,591,440 Manitowoc Co., Inc. (The) (S) 215,300 5,675,308 NACCO Industries, Inc. Class A 11,300 1,141,300 Regal-Beloit Corp. (S) 38,400 1,603,200 Manufacturing (0.9%) EnPro Industries, Inc. (NON) (S) 67,800 2,441,478 Myers Industries, Inc. 14,200 159,040 Robbins & Myers, Inc. 31,013 1,574,530 Roper Industries, Inc. 30,500 1,865,990 Tredegar Corp. 11,800 193,284 Medical Technology (1.2%) Align Technology, Inc. (NON) (S) 48,100 481,481 Alliance Imaging, Inc. (NON) 23,000 218,040 Animal Health International, Inc. (NON) 23,500 129,485 ArthroCare Corp. (NON) (S) 4,200 88,788 Conmed Corp. (NON) (S) 19,621 596,282 Datascope Corp. 9,200 429,456 Edwards Lifesciences Corp. (NON) (S) 65,694 4,117,700 Invacare Corp. 17,500 411,775 Mentor Corp. (S) 86,639 2,149,514 Merit Medical Systems, Inc. (NON) 15,900 321,339 Metals (1.9%) A.M. Castle & Co. 12,900 261,096 AK Steel Holding Corp. 13,974 887,349 Carpenter Technology Corp. 4,700 181,890 CIRCOR International, Inc. 4,600 273,976 Commercial Metals Co. 7,100 211,935 Kaiser Aluminum Corp. 4,575 241,331 North American Galvanizing & Coatings, Inc. (NON) 462,191 3,984,086 Northwest Pipe Co. (NON) 2,238 130,140 Olympic Steel, Inc. 6,200 315,270 Reliance Steel & Aluminum Co. 57,150 3,609,594 Schnitzer Steel Industries, Inc. Class A 5,000 451,200 Worthington Industries , Inc. 181,700 3,223,358 Natural Gas Utilities (0.5%) WGL Holdings, Inc. 112,700 Office Equipment & Supplies (0.5%) Ennis Inc. 175,000 2,703,750 Steelcase, Inc. 116,157 1,156,924 Oil & Gas (2.9%) Alon USA Energy, Inc. (S) 13,980 119,948 Berry Petroleum Co. Class A 24,452 1,052,414 Bois d'Arc Energy, Inc. (NON) 80,100 1,754,190 Calumet Specialty Products Partners, LP (S) 20,900 291,346 Carrizo Oil & Gas, Inc. (NON) 32,330 1,627,492 Comstock Resources, Inc. (NON) 10,887 664,216 Delta Petroleum Corp. (NON) (S) 19,267 367,422 Encore Acquisition Co. (NON) 9,100 563,017 Forest Oil Corp. (NON) 24,400 1,391,532 Frontier Oil Corp. 15,700 286,525 Holly Corp. 6,000 171,480 Mariner Energy, Inc. (NON) (S) 54,511 1,442,361 MarkWest Energy Partners LP 10,262 339,159 PetroHawk Energy Corp. (NON) 79,424 2,646,408 Petroleum Development Corp. (NON) 31,240 1,727,884 Petroquest Energy, Inc. (NON) 31,800 663,666 Stone Energy Corp. (NON) 30,700 1,566,314 Tesoro Corp. (S) 85,726 1,323,609 Unit Corp. (NON) 11,084 748,724 Whiting Petroleum Corp. (NON) 21,705 2,033,107 Pharmaceuticals (3.8%) Biovail Corp. (Canada) 127,118 1,290,248 Endo Pharmaceuticals Holdings, Inc. (NON) 88,700 2,053,405 King Pharmaceuticals, Inc. (NON) (S) 788,846 9,079,617 Medicis Pharmaceutical Corp. Class A (S) 159,600 2,930,256 Nektar Therapeutics (NON) (S) 48,704 242,546 Par Pharmaceutical Cos., Inc. (NON) 23,400 404,820 PharmaNet Development Group, Inc. (NON) 8,600 207,518 Sciele Pharma, Inc. (NON) (S) 67,460 1,258,129 Watson Pharmaceuticals, Inc. (NON) (S) 301,722 8,722,783 Railroads (0.6%) GATX Corp. (S) 101,695 Real Estate (5.7%) Annaly Capital Management, Inc. (R) 5,000 75,350 Anthracite Capital, Inc. (R) 400,314 2,529,984 Anworth Mortgage Asset Corp. (R) 11,900 70,805 Apartment Investment & Management Co. Class A (R) 2,970 101,485 Ashford Hospitality Trust, Inc. (R) 284,300 1,128,671 CB Richard Ellis Group, Inc. Class A (NON) 15,421 216,665 CBL & Associates Properties (R) 9,030 175,363 Colonial Properties Trust (R) 8,785 175,349 DiamondRock Hospitality Co. (R) 287,022 2,646,343 Douglas Emmett, Inc. (R) 6,532 153,698 Entertainment Properties Trust (R) 17,829 956,348 Essex Property Trust, Inc. (R) 1,810 219,644 FelCor Lodging Trust, Inc. (R) 94,987 758,946 First Industrial Realty Trust (R) 23,816 590,399 Gramercy Capital Corp. (R) 131,546 889,251 Hospitality Properties Trust (R) 263,441 5,611,293 Inland Real Estate Corp. (R) 14,950 223,503 Jones Lang LaSalle, Inc. 5,940 282,982 Kite Realty Group Trust (R) 30,855 383,219 LaSalle Hotel Properties (R) 17,807 404,397 Lexington Corporate Properties Trust (R) 29,097 418,997 LTC Properties, Inc. (R) 65,648 1,918,891 M/I Schottenstein Homes, Inc. 7,200 136,440 Macerich Co. (The) (R) 945 52,287 Medical Properties Trust, Inc. (R) 56,550 627,140 MFA Mortgage Investments, Inc. (R) 70,500 454,725 Mid-America Apartment Communities, Inc. (R) 7,880 452,864 National Health Investors, Inc. (R) 158,180 4,886,180 National Retail Properties, Inc. (R) 242,244 5,121,038 Nationwide Health Properties, Inc. (R) 91,502 3,395,639 Omega Healthcare Investors, Inc. (R) 194,287 3,355,336 Pennsylvania Real Estate Investment Trust (R) 11,705 215,606 Ramco-Gershenson Properties (R) 6,258 135,298 Resource Capital Corp. (R) 410 2,743 Saul Centers, Inc. (R) 3,341 161,938 SL Green Realty Corp. (R) 4,482 373,530 Tanger Factory Outlet Centers (R) 11,833 441,844 Taubman Centers, Inc. (R) 7,729 370,992 Thomas Properties Group, Inc. 12,300 101,721 Ventas, Inc. (R) 10,579 474,574 Regional Bells (0.1%) Cincinnati Bell, Inc. (NON) 190,000 Restaurants (0.1%) CBRL Group, Inc. 7,000 169,190 Denny's Corp. (NON) 111,042 286,488 Retail (9.6%) Aeropostale, Inc. (NON) (S) 314,584 10,145,334 AnnTaylor Stores Corp. (NON) (S) 330,100 7,443,755 Books-A-Million, Inc. 186,186 1,135,735 Brown Shoe Co., Inc. (S) 63,466 1,024,341 Buckle, Inc. (The) (S) 25,200 1,297,044 Cash America International, Inc. 19,062 803,654 Cato Corp. (The) Class A 325,161 5,817,130 Christopher & Banks Corp. 14,900 129,630 Dollar Tree, Inc. (NON) 240,077 9,002,888 Dress Barn, Inc. (NON) 9,200 148,396 First Cash Financial Services, Inc. (NON) 13,600 259,352 Jos. A. Bank Clothiers, Inc. (NON) (S) 23,900 535,360 Longs Drug Stores Corp. (S) 75,400 3,524,950 Nash Finch Co. (S) 42,140 1,663,266 NBTY, Inc. (NON) 140,100 4,832,049 O'Reilly Automotive, Inc. (NON) 10,369 264,824 Perry Ellis International, Inc. (NON) 45,373 986,863 Systemax, Inc. (S) 155,326 2,548,900 The Finish Line, Inc. Class A 18,800 203,980 Toro Co. (The) (S) 192,262 6,258,128 Weyco Group, Inc. 3,999 116,131 Wolverine World Wide, Inc. (S) 375,459 10,036,019 Zale Corp. (NON) (S) 12,600 278,712 Schools (0.9%) Career Education Corp. (NON) 341,993 Semiconductor (0.4%) Advanced Energy Industries, Inc. (NON) (S) 50,175 693,419 Brooks Automation, Inc. (NON) 11,400 89,034 Novellus Systems, Inc. (NON) 86,442 1,760,824 Photronics, Inc. (NON) 36,100 153,425 Shipping (1.7%) Accuride Corp. (NON) 320,133 880,366 Arkansas Best Corp. (S) 50,928 1,891,466 General Maritime Corp. (S) 9,680 260,779 Nordic American Tanker Shipping (Bermuda) 5,300 211,576 Overseas Shipholding Group 117,260 9,234,225 Wabash National Corp. 3,989 37,098 Software (2.4%) Art Technology Group, Inc. (NON) 73,000 267,910 BMC Software, Inc. (NON) 111,000 3,650,790 Cadence Design Systems, Inc. (NON) 37,600 277,864 Citrix Systems, Inc. (NON) (S) 102,357 2,726,790 JDA Software Group, Inc. (NON) 9,500 162,165 McAfee, Inc. (NON) 9,346 306,082 MicroStrategy, Inc. (NON) 141,067 8,526,089 Red Hat, Inc. (NON) (S) 17,827 381,141 TIBCO Software, Inc. (NON) 44,000 361,240 Websense, Inc. (NON) 30,014 626,392 Staffing (0.5%) Administaff, Inc. 39,200 1,125,432 CDI Corp. 8,336 171,555 Heidrick & Struggles International, Inc. (S) 50,800 1,440,688 Korn/Ferry International (NON) 19,820 346,850 Resources Connection, Inc. 7,013 162,281 Technology (0.3%) Amkor Technologies, Inc. (NON) (S) 174,000 1,524,240 CACI International, Inc. Class A (NON) (S) 7,040 316,518 Technology Services (3.2%) Acxiom Corp. 334,500 4,294,980 Asiainfo Holdings, Inc. (China) (NON) 53,809 740,950 Blue Coat Systems, Inc. (NON) (S) 17,900 260,087 COMSYS IT Partners, Inc. (NON) 157,318 1,612,510 CSG Systems International, Inc. (NON) 37,800 670,572 Digital River, Inc. (NON) 5,340 213,013 Factset Research Systems, Inc. (S) 70,245 4,051,029 Fair Isaac Corp. 12,179 271,105 Global Payments, Inc. 17,769 786,989 Global Sources, Ltd. (Bermuda) (NON) (S) 21,910 302,796 Harris Interactive, Inc. (NON) 59,045 81,482 Infospace, Inc. 19,400 183,136 Secure Computing Corp. (NON) 36,500 143,445 Sohu.com, Inc. (China) (NON) (S) 23,900 1,803,972 SonicWall, Inc. (NON) 93,506 546,075 Travelzoo, Inc. (NON) 8,600 59,082 United Online, Inc. (S) 629,093 6,831,950 Telecommunications (3.8%) ADTRAN, Inc. (S) 150,610 3,367,640 Centennial Communications Corp. (NON) 45,400 365,016 CenturyTel, Inc. 352,100 13,094,599 Earthlink, Inc. (NON) (S) 63,238 569,142 j2 Global Communications, Inc. (NON) (S) 288,181 6,907,699 NeuStar, Inc. Class A (NON) (S) 13,780 289,104 NTELOS Holdings Corp. 23,700 566,667 Premiere Global Services, Inc. (NON) (S) 28,009 423,216 Shenandoah Telecom Co. 8,900 134,301 Syniverse Holdings, Inc. (NON) 25,211 408,418 USA Mobility, Inc. (NON) 135,900 1,103,508 Textiles (0.2%) Maidenform Brands, Inc. (NON) 101,300 Tire & Rubber (%) Cooper Tire & Rubber (S) 35,000 Tobacco (0.3%) Alliance One International, Inc. (NON) 160,780 718,687 Universal Corp. 33,353 1,721,682 Toys (1.9%) Hasbro, Inc. (S) 337,010 13,049,027 Jakks Pacific, Inc. (NON) 34,436 756,903 Transportation (0.1%) Hornbeck Offshore Services, Inc. (NON) 13,200 Transportation Services (0.5%) HUB Group, Inc. Class A (NON) 37,234 1,446,913 Pacer International, Inc. 89,973 2,135,959 Trucks & Parts (1.3%) ATC Technology Corp. (NON) 10,700 268,784 Autoliv, Inc. (Sweden) 217,954 8,508,914 Superior Industries International, Inc. (S) 13,500 228,015 Waste Management (0.1%) Darling International, Inc. (NON) 55,800 Total common stocks (cost $758,844,497) INVESTMENT COMPANIES (%)(a) (cost $273,302) Shares Value MCG Capital Corp. 21,700 SHORT-TERM INVESTMENTS (20.8%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 2.00% to 2.96% and due dates ranging from August 1, 2008 to September 26, 2008 (d) $139,320,332 $139,146,309 Putnam Prime Money Market Fund (e) $9,648,626 9,648,626 Total short-term investments (cost $148,794,935) TOTAL INVESTMENTS Total investments (cost $907,912,734) (b) NOTES (a) Percentages indicated are based on net assets of $716,530,142 . (b) The aggregate identified cost on a tax basis is $908,475,230, resulting in gross unrealized appreciation and depreciation of $82,777,902 and $132,489,803, respectively, or net unrealized depreciation of $49,711,901. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At July 31, 2008, the value of securities loaned amounted to $135,147,538. The fund received cash collateral of $139,146,309 which is pooled with collateral of other Putnam funds into 70 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $106,557 for the period ended July 31, 2008. During the period ended July 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $38,160,344 and $46,378,051, respectively. On September 17, 2008, the Trustees of the fund voted to close Putnam PrimeMoney Market Fund effective September 17, 2008. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at July 31, 2008. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At July 31, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of July 31, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ 719,210,635 $ - Level 2 $ 139,552,694 $ - Level 3 $ - $ - Total $ $ - * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 25, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 25, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 25, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2009 Date of reporting period: July 31, 2008 Item 1. Schedule of Investments: Putnam Mid Cap Value Fund The fund's portfolio 7/31/08 (Unaudited) COMMON STOCKS (97.6%)(a) Shares Value Aerospace and Defense (1.2%) L-3 Communications Holdings, Inc. 100,900 Banking (7.0%) Capitol Federal Financial 366,200 14,809,128 City National Corp. 159,200 7,821,496 Fifth Third Bancorp 147,600 2,061,972 First Citizens BancShares, Inc. Class A 89,300 12,635,950 People's United Financial, Inc. 124,900 2,120,802 Sovereign Bancorp, Inc. (S) 998,300 9,503,816 TCF Financial Corp. 570,800 7,277,700 Washington Mutual, Inc. 472,600 2,518,958 Building Materials (1.4%) Stanley Works (The) (S) 265,200 Chemicals (1.4%) Celanese Corp. Ser. A 295,100 Commercial and Consumer Services (0.9%) URS Corp. (NON) 174,700 Construction (0.7%) USG Corp. (NON) (S) 193,700 Consumer (1.3%) Harman International Industries, Inc. 271,100 Consumer Goods (5.2%) Alberto-Culver Co. (S) 417,295 11,196,025 Clorox Co. 213,000 11,608,500 Newell Rubbermaid, Inc. 729,000 12,050,370 Weight Watchers International, Inc. (S) 236,300 8,450,088 Electric Utilities (3.7%) Edison International 258,700 12,505,558 PG&E Corp. 152,700 5,883,531 Progress Energy, Inc. 104,380 4,416,318 Wisconsin Energy Corp. 180,000 8,121,600 Electrical Equipment (2.1%) WESCO International, Inc. (NON) (S) 457,100 Electronics (4.6%) Amphenol Corp. Class A (S) 373,400 17,799,978 Avnet, Inc. (NON) (S) 165,300 4,506,078 General Cable Corp. (NON) (S) 285,600 16,459,128 Energy (Oil Field) (3.8%) BJ Services Co. 523,300 15,385,020 National-Oilwell Varco, Inc. (NON) 140,333 11,034,384 Oceaneering International, Inc. (NON) 82,500 5,002,800 Financial (1.0%) Nasdaq OMX Group, Inc. (The) (NON) 296,500 Gaming & Lottery (1.0%) Scientific Games Corp. Class A (NON) (S) 287,300 Health Care Services (9.6%) AmerisourceBergen Corp. 380,200 15,918,974 Coventry Health Care, Inc. (NON) (S) 375,600 13,284,972 DaVita, Inc. (NON) 180,700 10,092,095 Omnicare, Inc. (S) 775,130 22,819,827 Pediatrix Medical Group, Inc. (NON) 371,600 18,078,340 Insurance (5.6%) Fidelity National Title Group, Inc. Class A 916,600 12,245,776 Marsh & McLennan Cos., Inc. 232,100 6,556,825 Progressive Corp. (The) 735,700 14,897,925 W.R. Berkley Corp. 533,800 12,608,356 Investment Banking/Brokerage (1.9%) Ameriprise Financial, Inc. 109,600 4,658,000 Waddell & Reed Financial, Inc. Class A 343,300 11,466,220 Machinery (2.4%) Joy Global, Inc. 121,500 8,774,730 Kennametal, Inc. (S) 385,100 11,460,576 Media (2.1%) Interpublic Group of Companies, Inc. (The) (NON) (S) 2,007,000 Metals (3.0%) Steel Dynamics, Inc. 398,300 12,618,144 United States Steel Corp. 79,800 12,796,728 Natural Gas Utilities (3.2%) National Fuel Gas Co. 215,600 10,734,724 Questar Corp. 305,100 16,133,688 Oil & Gas (3.5%) Cabot Oil & Gas Corp. Class A 122,900 5,408,829 Frontier Oil Corp. (S) 387,200 7,066,400 Newfield Exploration Co. (NON) 205,300 10,055,594 Sunoco, Inc. (S) 155,400 6,310,794 Pharmaceuticals (2.3%) Sepracor, Inc. (NON) (S) 1,104,800 Real Estate (3.5%) Annaly Capital Management, Inc. (R) 407,790 6,145,395 Colonial Properties Trust (R) 182,500 3,642,700 DiamondRock Hospitality Co. (R) 660,800 6,092,576 General Growth Properties, Inc. (R) 239,700 6,570,177 HCP, Inc. (R) 195,600 7,055,292 Retail (12.7%) Abercrombie & Fitch Co. Class A (S) 157,900 8,719,238 BJ's Wholesale Club, Inc. (NON) (S) 541,211 20,311,649 OfficeMax, Inc. 1,032,700 13,177,252 Ross Stores, Inc. (S) 488,300 18,535,868 Sally Beauty Holdings, Inc. (NON) (S) 2,246,395 16,623,323 Supervalu, Inc. 326,500 8,364,930 Timberland Co. (The) Class A (NON) 1,408,700 20,200,758 Semiconductor (4.2%) Atmel Corp. (NON) 6,338,800 22,375,964 Maxim Integrated Products, Inc. 643,200 12,632,448 Shipping (4.7%) Con-way, Inc. (S) 416,280 21,047,117 DryShips, Inc. (Greece) (S) 229,400 17,693,622 Software (3.6%) McAfee, Inc. (NON) 640,720 20,983,580 Parametric Technology Corp. (NON) 481,100 9,318,907 Total common stocks (cost $848,948,447) SHORT-TERM INVESTMENTS (24.5%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 37,770,167 $37,770,167 Short-term investments held as collateral for loaned securities with yields ranging from 2.00% to 2.96% and due dates ranging from August 1, 2008 to September 26, 2008 (d) $167,188,470 166,979,637 Total short-term investments (cost $204,749,804) TOTAL INVESTMENTS Total investments (cost $1,053,698,251) (b) NOTES (a) Percentages indicated are based on net assets of $835,281,745 . (b) The aggregate identified cost on a tax basis is $1,056,524,456, resulting in gross unrealized appreciation and depreciation of $94,442,331 and $131,287,813, respectively, or net unrealized depreciation of $36,845,482. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At July 31, 2008, the value of securities loaned amounted to $161,855,899. The fund received cash collateral of $166,979,637 which is pooled with collateral of other Putnam funds into 70 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $258,308 for the period ended July 31, 2008. During the period ended July 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $182,289,047 and $168,906,585, respectively. On September 17, 2008, the Trustees of the fund voted to close Putnam Prime Money Market Fund effective September 17, 2008. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at July 31, 2008. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of July 31, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ 852,699,337 $ - Level 2 166,979,637 - Level 3 - - Total $ 1,019,678,974 $ - * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 25, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 25, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 25, 2008
